IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00227-CR

ANTHONY WAYNE NEAL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 77th District Court
                             Freestone County, Texas
                            Trial Court No. 14-138-CR


                          MEMORANDUM OPINION


      Anthony Wayne Neal appeals the trial court’s judgment of conviction signed on

June 9, 2016. Because the trial court’s certificate of right of appeal that Neal signed

indicates that the underlying criminal case was a plea bargain case and Neal has no right

to appeal, and because it also indicates Neal waived his right to appeal, this appeal is
dismissed.1 See TEX. R. APP. P. 25.2(d) (“The appeal must be dismissed if a certification

that shows the defendant has the right of appeal has not been made part of the record

under these rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea

bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 13, 2016
Do not publish
[CR25]




1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).


Neal v. State                                                                                          Page 2